OFFICEOFTHEA~ORNEY            GENERALOFTEXAB
                          AUSTIN

                                                                     ,




Honorable E. 0. Sisoke, Diraotar
Tetxas Foreat Ser~lor
hgirloultural & Naohanloal College of Torae
a0ueg0 Station, Texas
Dear Sir;                   Oplnloa No. O-6012
                            Rer Under House EIll 543, nhat
                           :     pwors a6 pesos offleer will
                                 the deslgBlt*d em loyaer 0r '~
                                 the Texas Porast B imioe hen
                                 when appoint+ any rwh?

            ‘Ib is
                 ia to lb tia sth a t
                                    we h a mi
                                            given   o a mio l00~
sicldration to your.request'foti our opl+on    upon the   queatlon
a# stated above:
                                                    J         ,'
          l'%e.psrtin&   part of the aat of the U@rl.ature
known as Homae ~I,ll No, 643 or tha Forty-smu~t& Csgl@lature
ia oontisine4In Seation 1 therroi, reading aa ~ollcumr
          kbtiol&      That Art%Ol@ fw313,%visea.
     clv$l Ratuter of !&BIB, lPeB,~be amendejlby
     adding the follaning perugraph to be know& a8
     seotion we1

                   Ihe %ate lore&a!   may when the
     emCorIG&%
             or      the provlslona ot.t&   Aot re-
     qtire~, -8    th0 i01idng   0r hi5 ~gi0~~58
     Rro Dietriot ~~orestsrs. four Division Patrol-
     msn, and four Patrolmi, as maoe ofriofmi,
     whom duUea and wwera ahal. not sxoeed the
     hutlee of the state Forester a&i set out in
     &l0t10n 10 hereol. The neossaity or BUOh
     a-                  be eertlried to and ap-
     proved by the,board of direatorf+.*" (War-
     eooglng Our6 )

          Section 10, Article E813, RevisedCivil StatutuL
of Texas, 192:, relates to tha appointment, quallfioati~nai
                            '.

                                                          ,
       Homrable    33. 0. Sl~olcd, DiroOtOr, Page 8



       aompansatlon a& dutle8 of the &ate ForeBter, an4 in partl-
       oular oonteln8 tQlr 1anguagJ.1
                 ". . . He shall take 8uoh aotlon a8 may
            be deemed naaessary by said board to prevent
            and extlngulsh fore8t-ilre8, shall entorue
            all lam pertalniog to the proteotlon of forest
            am aooalands. ana mo8~out8 ror any Yto3,ation
            of suoh law8; . . .w (Undorsooring our81
                 The psnal provialona 0r our statutas relating to
       the protsotlon of Yom8t   and woodlands* am oontalned In
       Ohapter lWo of Title I.7of the @vl8rd CrImInal Statutar or
       Texas, 1925. (aea Artlola 1517 to 1530, Varon*a Annotated
       Penal Cob*.)
                  The 8peoiilo atiloles deamad ap lloable am ls21
       lZja0and 1scIO. Artiale ls21 relate8 to llSl?ul or ne#igenC
       tgrntng woodland or prairleg,tS29 18 denoted ttnard the
       pravantlon of 08oapIng rpark8 irom.looaPaotlve8,snglnar a&
       IpoUera; girlng the State ?ora8tsr or hi8 aide8 InsfrMtIob
       pevi18,3W ti'a4ditiM to pPOridiag ~UBiShMBt iO? viOla-
       th8;   ~0     a-a010 ass0 prohibit8 rid.43 or r0n8t8 02.
       o@-owr    lanaa. In aah lartanoo, the pmaltie8 provtdrd            .
       mrk auah a8 to oonatituto thb oifolue, ii and nhan oonalt-
       ted to be a mirdmsaaor a8 di8tlngul8hea from a r010q.
                 Xn oar opinion l&i,O-1454 a a&      of whlohls an-
       olwcrd   Sor your
                       infonmtian,  therm 18 a di8ou58ion     of the
       pwor. and duty*of a+ory pewe O?fiOer  to enforoe   all   the
       law generally, alf&ugh it8 8pedfia applioation lu to the
       loadlimltandhighmylaw~
                  In that o&Ion    It 18 oorraotly said that the leg18t
       lature harrseen fit to enaot   nwy differant pena.law6 u&or
.      the otate police power;that in ineta        the laumekar8 bar0
       reodgnlzed that there are oartain ohoees of otflo8r8    pzvparly
       tralqed and equipped to do the preliminary work in~makln& a
       ease and that theee in8taneo8, in efieot, act 88 limitation8
       upon tha power 'of winy QMOIJ offlaon.
                 It la evident to ua that it ma8 not the intention
       of the LagSslature ln anaoting Eou8e Bill No. 543 to bestow
       upon the State Foreater or the Vi8trlot Foreater8, Divieion
       Patrolman and Patrolmenu to be namedby the stats Forester
       under provisions of the bill, genaral power8 a8 "peaoe offi-




I ‘.
Honorable E. O:%isoke, Direotor, Pam       3


 01~8~ to enroroe tall0s our orlmlnal   lava gonqally.  The
~u~dersoored portion of the aOt, SUpZlS, make. it olear that
 the power and.&&ies of suoh appointeea @hall not exoeed
 the duties of tho state Forester, 1.0.. *to enforce all
 laws pertaining to tho,prot&tlon of imeet and woodlandaW.
          The rleht;. 0s suoh 0rri00r8 to make armsts in
their orriola~ oapaolty le therefore limited to violations
Of law8 afrboting the proteotlon of fOrSSt8   and u0odlan48.
The ri ht to arrest with a warrant wimld bo reatrloted to
euoh v f OlatIoM; the right to arre8t without  warrant, sines
%LW8i8 110 SpsCif~O Sb3tUtOq   A~O~SiOU OthOnrise wotid
be limited to SuOh vlolatlOn8 OcOUWlng Within their pre-
5encoand view, and.even then, suoh arreet wlthout warrant
rauld be further llmlted to ?OiO~OS  and mledemeanore oon-
atltuting an norrenes against the publlo~peaaaW.
           In the oasa of Ebb V. 8tate, 131 Tar. Cr. b.96,
96 8. W. (2d)  981 the court of Crlmlnal Appeals reversed
the oaee beoauss it appeared 6ppOllant refused the rsqueet
or a oonstable to mlgh his motok truok, it appaarlng that
authority to walgh suoh trucb.,lmd  bean oonferrad upon liwnse
and walght lnepeotors of the %ate    Highway Department anly,
The OOTAZ%said the OCiSCidid not COW wlthtn the gs~~~x'al
prOV~8iOM
        Or th0     Cod8 Of C&I&M].   mOOf#duFfI,   &%ielOll 312
and S!i, vesting .peaoe offloere with the right to arrest
wlthoot warrent if an oiisnso -. 8u8h 68 to OOlI8titUtea
*maoh   0s the pa0e” in the OffiO~r'S prssenoe~ that the
violation ln the aa8e did not OoxMitUta~8UOh a btiaaah.
           Xlth rerorenoe to. the term *broaoh of. the psaoa*,
we quote the r0iidOg languaso by Judge E~wkina in the mo-
tlor; for rohsaring in the Head oaaei

          We quote fxom Corgu8 Surfs, vol. 9,
     ppr 386 to 308, the definition of a breaoh
     of the peaool

          ncThe term *b?saeh ot the peaoom 18
     gonurd~,:~and 1nO1UdeS all VfO~tiOll8 Of the
     public peace or order, or deoorum;  in other
     words, it algnlffee the offense of dieturb-
     in& the glblic peace or tranqtiPity enjoyed
     by the citizena of a oommunity; a di8turbanO.e
     or the public tranqulllity by any aQt or
     cmduot inciting to violenoe or tonding to
     provoge or excite others to~break the peace;
     a dlsturbanoe of publio order by an a@t of
                                                               63


xonorab1.e E. 0, Sleoke, Director, Page 4



    v101ence; or by any aat likely to produoe
    violenwi, or which, by causlne consterna-
    tion and alarm Uloturbs the paaoe and quiet o
    of the commur~ty. By *peaott", as we& In
    this COM4OtiOll, 18 meant the tranquilllty
    enjoyed by the oltlzene of a mnloipallty    or
    a oolsaunlty where good order reigns among
    its membern. &eaoli   OS the peaus 18 a OOD-
    man-law osfenl3e. It has been said that it le
    not a speolSlo of'fenfde,yet it nmy bra, end at
    tlma Is, rs44gnlzetl aia euoh by statute or
    otherwicre; and only when eo mgarded will it
    be oonsldered In thi? srtiols.

          W-The otfenee may ooneirt of sots of
    publio turbulenoe or inbeeommiln violation
    oi the cmmon peeoe and quiet, OS en lnva-.
    elon of the security and proteatlon whioh
    the laws aSSord to every altleen, or OS aote
    such ae tend to emfte violent rraentment
    or to provoke or exalt8 othere to break the
    peao,6i. Aatuel. or?&reatmod   tlolenae le an
    eseentlal element of a breaah of the peaoe.
    Either one is sufSialent to constitute the
    off em4 . Acaortllngly,  where meana whloh
    oauee disquiet and dlaorder, and uhloh threa-              .-
    ten danger end dieaster to the uommunlty, are
    wed, It amounte to a breeoh oS,ths pea&s,
    although no. aetu&l percronal vlolenas Is em-
    ployed. where the inoitsnent OS terror or
    fear of peraonel riolenoe Is a neoeesarg ele-
    ment, the conduct or language of the wrong-
    doer muet be of a chanoter to Induos dch
    a 0onUltlon In a person of ordinary firmness.'

          *Our  am-statutes  and the OQB~FJ decided
     t!A;areunbersustain the Idea that to be a
     breaoh of the peaae the act complained of
 ,d'
     r,wt be ace wiilch disturbs or threatens to
     disturb the tranqillllty enjoyed by the olti-
     :eni3. See article8 473 to 482, Penal Code
     (es amended (Vernon's AM. PI C. arts. 47?)-
     462) ); Lee V. Stare, 45 Tex. cr. R. 04, 74
     s. Pi. 2x3. . . ."
          For.other oases upon the subjeot of "breaoh OS the
peaoe" or "offense against ;tubllc peaoa* 8401 Waltrlp v.
                                                                64


lfonorable E. 0. Sleeke,'Dlreotor, Paage 5



State, 134 Tex. Cr. Re.202; 114 S. 1.        555; Weska V.
State, 1.32 Tex. Cr. R, 524, 106 S. 1.       275; King Y.
State, 132 Tex. Cr. R. 200,‘ LO3 9. PI. (2d) 754.

           It la evident to ue from what has been said by
our courts thet the question ot.whether the otfensea of Whloh
your Foreat Ofrlcere should take cognlzanoe would oonstltute
uof?enees against the publio peaas" would be a faotual quee-
tlon depending upon the partioulare in, oeoh.epeolflo violetion..
Ii meesursd by the prlnolplee enunolated in the Head oaae,
qq,there     may be wmy lnstancee where a Violation of the        .
artloles of tho Peoal Code, olted earlier In this opinion,
~uld come within the meaning or the pbrass; others may not.
We knoar of no means to apply a hard, fast unvarying rule
uoon the violations referred  to, espeoia&   slnoe a lengthy
searoh has availed no pmoedsnts for our guldanco.

          TruetAng the above will prove of some benefit to
you, we are
                                       Yours rsry truly